DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 June 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 12, and 17 have been considered but are moot because the teaching or matter specifically challenged in the argument is no longer covered by anticipation from Simons but obviousness from the combination of Simons and Schnabel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Simons US PG Pub 20190281066 A1 and further in view of Schnabel et al. US PG Pub 2019/0253238 A1.
Regarding claims 1 and 17, Simons teaches communicating a transaction to each node, in a permissioned blockchain, that stores an access level block corresponding to a user that is associated with the transaction (Simons [0033] “Additionally, each block contains the data, the hash of the current block, and the hash of the previous block. The blockchain may also store additional details about the transaction in the block, such as the username initiating the transaction, other usernames of parties associated with the transaction, a timestamp, executable code, among other information that relates to the transaction.”); at each node that stores the access level block corresponding to the user that is associated with the transaction, making a real-time determination as to whether the user has requisite security credentials for the transaction (Simons [0057] “In a next operation, the access code is evaluated with the blockchain of block entries to identify one or more data portions associated with the access level (step 203).”, Simons [0076] “Data platform 410 then authorizes the entry (e.g., miners validate the hash in the block) (step 502). If the block is not validated, the transaction (block entry 401) is rejected (step 503).” Simons [0051] “DPoS is efficient variation of PoS that provides a high level of scalability by limiting the number of validators on the network to set of delegates“); in response to generating a consensus among each node that stores the access level block corresponding to the user that is associated with the transaction, providing an approval for the transaction (Simons [0057] “However, if the block is accepted, each of the portions of data is evaluated for an access level and added to a block in each of blockchains 430-432 based on the identified access level (step 504).”, Simons [0049] “Blockchain 120 is a digital ledger that is open to any user (e.g., a public blockchain), a specific set of users (e.g., a private blockchain), or combination of private and public users (e.g., a hybrid blockchain) to enter and record data into block 130 of the blockchain.”); and modifying each access level block in the permissioned blockchain (Simons [0032] “data is added into the blockchain database by multiple users and changing the recorded data by adding, editing, or removing data would require a majority of the users or a master controller supervising changes and a cosigner (e.g., manager and employee, auditor and pit boss, etc.) to agree to the change.”) that is associated with the transaction (Simons [0033] “The blockchain may also store additional details about the transaction in the block”) and comprises cryptographic details of the transaction (Simons [0057] “The access code may be determined based on an encrypted code (e.g., a private key or hash) given to user which is associated with an access level or data portion.”).
While Simons clearly stores multiple pieces of data within a block Simons is not specific about encrypting only a portion of the block as the described nanoblock indicates. As such Simons does not teach storing a nanoblock within each access level block in the permissioned blockchain that is associated with the transaction, wherein the nanoblock is an encrypted database.
Schnabel teaches storing a nanoblock within each access level block in the permissioned blockchain that is associated with the transaction, wherein the nanoblock is an encrypted database and comprises cryptographic details of the transaction (Schnabel [0029] “the block chain 112 may encrypt the newly generated data and append it as a new block to the block chain”).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Simons with Schnabel that in order to protect portions of a block in a blockchain without having to encrypt the whole block they would combine the piecemeal block encryption from Schnabel with the distributed ledger from Simons.
Regarding the additional aspect of claim 17, Simons teaches a processor-readable storage medium, having stored thereon processor-executable code that, upon execution by at least one processor, enables actions (Simons [0125] “Computer executable instructions and data may be stored in memory (e.g., registers, cache memory, random access memory, flash, etc.) which is accessible by processors. These stored instruction codes (e.g., programs) may engage the processor components, motherboard and/or other system components to perform desired operations.”).
Regarding claims 2, 13, and 18, Simons teaches wherein the transaction is a request as to whether the user has requisite security credentials to view particular information (Simons [0109] “In this example scenario, Sue is authorized to view each of the names of the players and the bet amounts since the names and bet amounts are accessible to the public. Sue is also allowed private access to her own funds amount and rank. However, Sue does not have access to the available funds and rank of the other players. As can be seen in the customized view displayed on mobile device 1430, Sue views authorized data portions 1440 and is blocked from viewing unauthorized data portions 1441.”).
Regarding claim 3, Simons teaches wherein the transaction is a request as to whether the user has requisite security credentials to mark particular information as classified (Simons [0013] “an auditing functionality can be integrated into a user interface that would give a user (e.g., the with the click of a virtual button) the ability to allow all information or some information (e.g., column, format, section, etc.) private, public, and limited access. […] In some embodiments, a password, password with two-party authenticator, three-party authenticator, multiple signature, or the like would be a part of a decentralized application (DApp) powered by the blockchain that would enable a user to submit, add or attach information going into a blockchain.”).
Regarding claim 4, Simons teaches wherein the access level blocks stored in the permissioned blockchain include an access level block for each user, and an access level block for each security clearance level including a first security clearance level, wherein a first subset of the nodes in the permissioned blockchain store the access level block for the user, a second subset of the nodes in the permissioned blockchain store the access level block for the first security clearance level, and wherein the second subset is different from the first subset (Simons [0053] “When a block entry 140-142 is added, the initial line of the entry that typically includes the hash of previous blocks and a time stamp may be amended to include information regarding the data categories within the entry, access level for each data portion, access restrictions, or the like.”, Simons [0007] “Moreover, various encryption schemes and access levels can be associated with individual portions of the data to ensure privacy where needed or wanted while granting access when necessary.”).
Regarding claim 5, Simons teaches wherein each of the access level blocks is a database (Simons [0003] “Unlike previous database structures, the blockchain database is maintained by a multitude of independent nodes spread across a large distributed network.”, Simons [0007] “Moreover, various encryption schemes and access levels can be associated with individual portions of the data to ensure privacy where needed or wanted while granting access when necessary.”), and wherein the access level blocks stored in the permissioned blockchain include an access level block for at least one of a defined group, a defined object, a defined trigraph security marking, a defined codeword, a defined physical location, a defined labeling control requirement, or a defined access control requirement (Simons [0110] “FIG. 15 illustrates an alternative operational architecture in an implementation of a data access system capable of providing a customized view of restricted or sensitive data recorded into a blockchain. As illustrated in FIG. 15, users 1510A-1510N can use various electronic devices to request access to a document, electronic record, physical location (e.g., safe, room, building, area, etc.), or information.”).
Regarding claim 6, Simons teaches wherein the cryptographic details of the transactions stored on the nanoblock are undeletable except by a role-based administrator account that has just-in-time access (Simons [0114] “When the system identifies confidential information, the system would next evaluate the access and clearance. If for example, the person requesting the data had a higher access/clearance than an administrator, then the information would be automatically sent.”) that requires simultaneous verification by at least two designated people to use (Simons [0013] “In some embodiments, a password, password with two-party authenticator, three-party authenticator, multiple signature, or the like would be a part of a decentralized application (DApp) powered by the blockchain that would enable a user to submit, add or attach information going into a blockchain.”).
Regarding claims 7 and 15, Simons teaches wherein the requisite security credentials include at least a requisite clearance level for the transaction (Simons [0077] “If the access code associated with the requesting user is determined to be permissive, a customized view will be generated for the requesting user indicating Product and Price from block entry 401 (step 508). If the access code associated with the requesting user is determined to be private, a customized view will be generated for the requesting user indicating all portions of the data from block entry 401 (i.e., Product, Buyer, and Price) (step 509).”).
Regarding claims 8, 16, and 20, Simons teaches wherein the requisite security credentials further include a requisite physical location of the user for the transaction (Simons [0110] “FIG. 15 illustrates an alternative operational architecture in an implementation of a data access system capable of providing a customized view of restricted or sensitive data recorded into a blockchain. As illustrated in FIG. 15, users 1510A-1510N can use various electronic devices to request access to a document, electronic record, physical location (e.g., safe, room, building, area, etc.), or information.”).
Regarding claim 9, Simons teaches wherein the permissioned blockchain has, for each access level block in the permissioned blockchain, at least two nodes that each store a copy of the access level block (Simons [0053] “When a block entry 140-142 is added, the initial line of the entry that typically includes the hash of previous blocks and a time stamp may be amended to include information regarding the data categories within the entry, access level for each data portion, access restrictions, or the like. For example, some embodiments may create an index and/or access level information that stored within the block entry.”).
Regarding claim 12, Simons teaches at each node in a permissioned blockchain that stores the access level block corresponding to the user that is associated with a transaction, verifying, in real time, whether the user has requisite security credentials for the transaction (Simons [0049] “In operation, blockchain network 101 maintains blockchain 120 of block entries requested by a plurality of users from user devices, wherein the block entries each comprise a plurality of portions that are each associated with an access level (step 201).”, Simons [0053] “When a block entry 140-142 is added, the initial line of the entry that typically includes the hash of previous blocks and a time stamp may be amended to include information regarding the data categories within the entry, access level for each data portion, access restrictions, or the like.”); upon achieving a consensus among a determined number of nodes that store the access level block corresponding to the user that is associated with the transaction, generating an approval for the transaction (Simons Fig 5, Simons [0076] “Block entry 401 is requested by a user from a user device in the distributed network of nodes and contains the data portions. Data platform 410 then authorizes the entry (e.g., miners validate the hash in the block) (step 502).”); and storing, at each access level block in the permissioned blockchain that is associated with the transaction, cryptographic details of the transaction as a nanoblock in the access level block (Simons [0057] “In a next operation, the access code is evaluated with the blockchain of block entries to identify one or more data portions associated with the access level (step 203). The access code may be designated to the user based on a user status, such as a government employee, package delivery employee, bank manager, etc. The access code may be determined based on an encrypted code (e.g., a private key or hash) given to user which is associated with an access level or data portion.”).
Regarding claims 14, and 19, Simons teaches wherein the permissioned blockchain has, for each access level block in the permissioned blockchain, at least two nodes that each store a copy of the access level block (Simons [0077] “Data platform 410 then evaluates the access code in the request with each of blockchains 430-432 maintaining each of the separate block records for each of the data portions (step 506).”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Simons US PG Pub 20190281066 A1 and Schnabel et al. US PG Pub 2019/0253238 A1 as applied to claim 1 above, and further in view of Cecchet, et al. (Emmanuel Cecchet, George Candea, and Anastasia Ailamaki. 2008. Middleware-based database replication: the gaps between theory and practice. In Proceedings of the 2008 ACM SIGMOD international conference on Management of data (SIGMOD '08). Association for Computing Machinery, New York, NY, USA, 739-752.
Regarding claim 10, Simons does not teach the actions further including, keeping each access level block in the permissioned blockchain the same as each other copy of access level block in the permissioned blockchain based on secure asynchronous replication of each access level block. 
Cecchet, et al. teaches the actions further including, keeping each access level block in the permissioned blockchain the same as each other copy of access level block in the permissioned blockchain based on secure asynchronous replication of each access level block (Cecchet, et al. pg. 3 (labeled pg. 741), col 2, lines 28-31 "Replicating data asynchronously between sites, possibly by interconnecting middleware replication solutions, usually involves both data partitioning and multi-way master/slave replication").
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Simons with Cecchet, et al., that in order to asynchronously maintain matching node data, they would combine the asynchronous data replication from Cecchet, et al. with the distributed ledger from Simons.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Simons US PG Pub 20190281066 A1 and Schnabel et al. US PG Pub 2019/0253238 A1 as applied to claim 1 above, and further in view of Han, et al. (Y. S. Han, R. Zheng and Wai Ho Mow, "Exact regenerating codes for Byzantine fault tolerance in distributed storage," 2012 Proceedings IEEE INFOCOM, Orlando, FL, 2012, pp. 2498-2506, doi:
Regarding claim 11, Simons does not teach the actions further including, in response to a failed node, replacing the failed node with a replacement node, and, for each access level block in the failed node, creating a copy of the access level block on the replacement node based on a copy of the access level block in the permissioned blockchain. 
Han, et al. teaches the actions further including, in response to a failed node, replacing the failed node with a replacement node, and, for each access level block in the failed node, creating a copy of the access level block on the replacement node based on a copy of the access level block in the permissioned blockchain (Han, et al., pg. 7, col 2, paragraph 2, lines 15-18, "Data regeneration will fail if the helper cannot obtain the correct CRC checksum even when the number of failed nodes is less than the maximum number of faults the RS [Reed-Solomon] code can handle."). Node correction has been a staple of distributed ledgers since their inception, including regeneration of node data upon detecting a Byzantine fault (the kind most applicable to permissioned blockchains).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Simons with Han, et al., that in order to repair failed nodes, they would combine the data regeneration from Han, et al. with the distributed ledger from Simons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163